DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s specification does not support multiple Faraday shields.  Therefore the new limitation regarding “wherein only one of” has not been given patentable weight because it is considered new matter. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 10-14 and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (JP 11-097422 as cited on IDS see translation for citations) in view of Drewery (EP 0 801 413), Johnson (US 2003/0042131), Drewery (US 6,287,435), and Meckel (US 3,594,295).
Regarding claim 1, Hasegawa teaches a plasma producing apparatus for plasma processing a substrate comprising: 
a chamber (42) comprising an interior wall portion formed from an electrically insulating material (quartz), the interior wall portion having an interior surface (Fig.1) and a lid portion (Fig. 1) disposed on the interior wall portion; 
an inductively coupled plasma (ICP) source (antenna 44) that concentrically surrounds the interior wall portion and that produces a plasma (60) within the chamber; 
a substrate support (56) disposed within the chamber and dedicated to support the substrate (54) during plasma processing; 
in which the ICP source comprises an antenna (44) having first and second ends and a radio frequency (RF) power supply (50) coupled to the antenna, the RF power supply having an RF power source and circuitry (70) configured to supply RF power to the antenna (44) such that the RF power is automatically alternated (70, arbitrarily set, [0038]) during the plasma processing between first and second polarities at a frequency of less than or equal to 1000Hz and greater than or equal to 0.01Hz (multiple times during substrate processing, clm 3, [0015], [0021]).  
The Examiner takes the position that as the apparatus of Hasegawa is capable of setting the switching of the polarity to the RF coil multiple times during substrate processing to maintain a clean plasma processing chamber it would be capable of meeting Applicant’s functional limitations regarding the frequency of switching the polarity of the antenna.  
Hasegawa further teaches the RF power in the first polarity includes an RF potential applied to the first end of the antenna, and the RF power in the second polarity includes the RF potential applied to the second end of the antenna [0037].  
The Examiner takes the position that the electrical switching means in switching circuit 70 would be an automatic switch because the switching means are enclosed within the switching circuit 70 in figure 1 can be set [0038].  Even if Hasagawa does not teach that the switch is automatic it would have been obvious to one having ordinary skill in the art at the time the invention was made to operate the switching means of Hasegawa automatically since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.   In re Venner, 120 USPQ 192. 
Hasegawa does not teach a grounded Faraday shield in the form of a cage comprising a body and a plurality of apertures extending therethrough, the Faraday shield being disposed within the chamber and facing at least part of the interior surface of the interior wall portion chamber to shield the at least part of the interior surface from material removed from the substrate by the plasma processing.  Nor does it teach the apertures are vertically aligned slots.  
Drewery is directed to apparatus for etching of workpieces teaches a Faraday shield (28,30) utilized in the apparatus is a grounded shield (col. 8, ln. 25-30, Fig. 3).  Drewery teach a Faraday shield disposed within the chamber (wall 24, Fig. 5) and facing at least part of the interior surface of the chamber to shield the at least part of the interior surface from material (col. 9, ln. 15-20) and further teaches the Faraday shield is a cage and comprises a body and a plurality of apertures extending there through, the apertures being vertically aligned slots perpendicular to the ICP source (Fig. 2a, col. 7, ln. 50-55) wherein the Faraday shield is positioned relative to the interior wall portion such that no significant line of sight exists from an interior of the chamber to the interior surface behind the shield (col. 5, ln. 1-10)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Hasegawa by providing a grounded Faraday shield in the form of a cage comprising a body and a plurality of apertures extending therethrough, the apertures being vertically aligned slots, the Faraday shield being disposed within the chamber and facing at least part of the interior surface of the interior wall portion chamber to shield the at least part of the interior surface from material removed from the substrate by the plasma processing wherein the Faraday shield is positioned relative to the interior wall portion such that no significant line of sight exists from an interior of the chamber to the interior surface behind the shield, as taught by Drewery, because it would eliminate capacitive coupling between the coil and plasma (col. 8, ln. 54-60) and protect the inside wall of the vacuum envelop from unwanted deposition (col. 5, ln 8). 
Drewery teaches aluminum adapter flanges 32 and 34 at the top and bottom of shields 28, 30 serve to ground the shield (col. 8, ln. 28-30). Neither of the above prior art references teach a lid portion disposed on the interior wall portion or the body of the Faraday shield is in direct contact with and grounded to the lid portion. 
Johnson teaches a lid portion (2, top of coil enclosure 6) disposed on the interior wall portion (82, Fig. 1) and the body of the Faraday shield (electrostatic shield 14) is in direct contact with and grounded to the lid portion that is exposed to the plasma in the chamber (Fig. 1, [0056-0057]). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lid of Hasegawa by providing a lid portion disposed on the interior wall portion or the body of the Faraday shield is in direct contact with and grounded to the lid portion that is exposed to the plasma in the chamber, as taught by Johnson, because it would allow for grounding of the shield to provide and electrostatically shielded radio frequency plasma source (pg. 4, [0055-0058]). 
Neither of the above prior art teaches wherein the Faraday shield is positioned relative to the interior wall portion such that no significant line of sight exists from an interior of the chamber to the interior surface behind the shield.  Nor does it teach a plasma glow occurs in the apertures of the Faraday shield. 
Drewery ‘435 teaches an inductively coupled plasma source wherein a Faraday shield covers and protects a dielectric window wherein a plasma glow occurs in the apertures of the Faraday shield because it would self-clean the dielectric window (col. 4, ln. 45-50). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apertures of Hasegawa by providing plasma glow occurs in the apertures of the Faraday shield, as taught by Drewery 435’, because it would allow the window to be cleaned.       
Hasegawa does not teach its antenna is a single turn coil.
Meckel teaches its antenna (44) is a single turn coil because it would ionize gas to form a plasma (col. 3, ln. 3, ln. 45-47).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the antenna of Hasegawa by providing it is a single turn coil, as taught by Meckel, because it would ionize gas to form a plasma (col. 3, ln. 3, ln. 45-47).
Regarding claim 8, Hasegawa teaches the antenna is horizontally disposed around the chamber (Fig. 2).  
Regarding claim 10, Hasegawa teaches the circuitry of the RF power supply comprises a switch (70) coupled to the RF power source and which causes the alternation of the polarity of the RF power supplied to the antenna [0016].  
Regarding claim 11, Hasegawa teaches a substrate support electrical power supply (22, Fig. 5) operatively electrically connected to the substrate support to electrically bias the substrate support (26, [0006]).  
Regarding claim 12, Hasegawa teaches the substrate support electrical power supply (22, Fig. 5, [0006]) is an RF power supply for producing a RF bias on the substrate support (26).  
Regarding claim 13, Hasegawa teaches the plasma apparatus configured for sputter etching the substrate [0011].  
Regarding claim 14, Hasegawa teaches the plasma apparatus configured for pre-cleaning the substrate [0011].  
Regarding claim 18, Hasegawa teaches the RF power supply is configured to supply RF power to the antenna with a polarity which is alternated at a frequency of greater than or equal to 0.05Hz (multiple times during substrate processing, clm 3, [0015], [0021]).  
Regarding claim 19, Hasegawa teaches the RF power supply is configured to supply RF power to the antenna with a polarity which is alternated (electronic switch 70) at a frequency of greater than or equal to 0.1Hz (multiple times during substrate processing, clm 3, [0015], [0021]).   
Regarding claim 20, Hasegawa teaches the RF power supply is configured to supply RF power supply supplies RF power to the antenna with a polarity which is alternated at a frequency of less than or equal to 25Hz(multiple times during substrate processing, clm 3, [0015], [0021]).     
Regarding claim 21, Hasegawa teaches the RF power supply is configured to supply RF power to the antenna with a polarity which is alternated at a frequency of less than or equal to 10Hz (multiple times during substrate processing, clm 3, [0015], [0021]).  
Regarding claims 18-21 the Examiner take the position that as the apparatus of Hasegawa is capable of switching the polarity to the RF coil multiple times during substrate processing to maintain a clean plasma processing chamber it would be capable of meeting Applicant’s functional limitations regarding the frequency of switching the polarity of the antenna.  
Regarding claim 22, Hasegawa teaches  the RF power in the first polarity further includes a ground potential (ground, near reference 64 in figure 2) applied to the second end of the antenna, and the RF power in the second polarity further includes the ground potential applied to the first end of the antenna ([0029]).  
Regarding claim 23, Hasegawa teaches the electrically insulating material is quartz [0010].  
Regarding claim 24, Hasegawa teaches the electrically insulating material is ceramic [quartz, 0010].
Regarding claim 25, Hasegawa does not teach the apertures do not significantly impinge on the electric field generated by a coil of the antenna.
Drewery teach the apertures do not significantly impinge on the electric field generated by a coil of the antenna (col. 5, ln. 30-35).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Faraday shield by providing apertures do not significantly impinge on the electric field generated by a coil of the antenna, as taught by Drewery, because would provide efficient coupling between the RF coil and the plasma (col. 5, ln. 30-35).
 				Response to Arguments
Regarding claim 1,  Applicant argues that Drewery does not teach a Faraday shield with plasma in the apertures. 
The Examiner refers Applicant to the rejection set out above wherein Drewery teaches plasma in the Faraday shield apertures for self-cleaning.  Drewery recites “the window is self-cleaning adjacent the slits in the shield by plasma that forms at this point in the slits” (col. 4, ln. 50).  The Examiner takes the position that glow discharge is equivalent to a plasma and therefore Drewery teaches this requirement of claim 1.   The Examiner takes the position that use of the word “adjacent” refers to the window portion that is adjacent the slits.  After re
Applicant argues Johnson fails to teach or suggest direct contact with the lid portion. 
The Examiner does not agree because Johnson teaches 14 in contact with a lid.  See figure 1.  The side of the lid being exposed to plasma in figure 1.  
Applicant argues that prior art Hasegawa, cited above, does not teach the claimed range for alternating polarities at a frequency of less than or equal to 100HZ and greater than or equal to 0.01Hz because the switching in Hasegawa only happens once for every wafer. 
The Examiner does not agree.  Hasegawa would be fully capable of switching once every 100 seconds, as required by claim 1 because it features an electrical switching circuit 70 that switches multiple times during substrate processing.  The translation to Hasegawa teaches that “the timing of the switching is not limited and can be arbitrarily set” which the Examiner regards as reading on the “automatically alternated” [0038 of translation].  The Examiner takes the position that electrical switches have the capability of switching much faster than a switch operated manually.  Therefore the Examiner takes the position that the switch of Hasegawa can be set to automatically alternate which would be capable of switching at least every 100 seconds meeting the limitations of claim 1.  The Examiner notes here that claim 1 is an apparatus claim and the frequency required is functional language.  Hasegawa need not explicitly state its switch operates within the range set out by claim 1, it only needs to teach a switch with the capability of switching once over 100 seconds.  The Examiner takes the position that the automatic switch of Hasegawa would be capable of switching every 100 seconds. 
Furthermore the Examiner takes the position that the electrical switching means in switching circuit 70 would be an automatic switch because of the use of the word “set”.  Even if it were not automatic, it would have been obvious to one having ordinary skill in the art at the time the invention was made to operate the switching means of Hasegawa automatically since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art In re Venner, 120 USPQ 192. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN J BRAYTON/Primary Examiner, Art Unit 1794